DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/3/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim preamble states the purpose of the process is to produce ammonia, but no process step . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shokri, J. Micobiol. Biotechnol. (2010), 20(8), 1251-1258, in view of Liu et al., Science Vol 352 Issue 6290, 1210-1213.
Regarding claim 1, Shokri teaches a process of ammonia production by dissolving hydrogen and nitrogen in a solution (they are connected to the solution using a three way connector and would necessarily dissolved in the water as that is where the ammonia is produced). The solution contains autotrophic diazotroph bacteria and Shokri teaches a glutamine synthease inhibitor can be included to increase ammonia production. See pages 1253-1256. Shokri teaches using sugars as the carbon source and not carbon dioxide. 
However, Liu teaches in a biosynthetic system, using carbon dioxide as a carbon source for bacteria used to produce chemical compounds. See the abstract. It would have been obvious to one of ordinary skill in the art to use carbon dioxide as disclosed in Liu to replace the carbon source in Shokri with the motivation of removing and using a greenhouse gas from the atmosphere while provided the needed carbon source. 
	Regarding claims 2-4, Shokri does not teach the production of hydrogen by splitting water. However, Liu teaches in a process of producing chemical products, producing hydrogen by electrolysis using a Co-P alloy in a phosphate buffer. See pages 1211-1212 of Liu. It would have been obvious to one of ordinary skill in the art to use the water splitting process of Liu in the process of Shokri in order to provide the needed reactant while maintaining a medium that is not toxic to the bacterium. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shokri, J. Micobiol. Biotechnol. (2010), 20(8), 1251-1258, in view of Liu et al., Science Vol 352 Issue 6290, 1210-1213, and further in view of Josse et al., US 2014/0346108.
	Regarding claim 5, Shokri and Liu do not teach bubbling. However, bubbling nitrogen and hydrogen into solutions used for ammonia synthesis is known in the art, e.g. from Josse which teaches bubbling air (containing CO2 and N2). See the abstract, figure 3, [0058], [0066], [0068], and the whole document. One of ordinary skill in the art would be motivated to make such a modification in order to more efficiently produce ammonia, especially when the process is used on a larger scale.















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736